Citation Nr: 0201949	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for an ulcer disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for a disability 
manifested by headaches, to include tension headaches.

7.  Entitlement to service connection for a psychiatric 
disorder.

8.  Entitlement to an initial compensable evaluation for 
tinnitus prior to June 10, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
tinnitus and assigned a noncompensable evaluation, effective 
May 31, 1997 and denied service connection for a right knee 
disorder, a low back disorder, ulcers, a right shoulder 
disorder, a cervical spine disorder, and headaches.

In August 2000, the RO granted a 10 percent evaluation for 
tinnitus, and assigned an effective date of June 10, 1999.  
The veteran has asserted that the 10 percent evaluation 
should go back to the May 31, 1997, effective date.


FINDINGS OF FACT

1.  A right knee disability is due to service.

2.  There is no competent evidence of a current low back 
disorder.

3.  There is no competent evidence of a current ulcer 
disorder.

4.  There is no competent evidence of a current right 
shoulder disorder.

5.  There is no competent evidence of a current cervical 
spine disorder.

6.  Competent evidence of a current disability manifested by 
headaches, to include tension headaches, is not of record. 

7.  The evidence of record is inadequate to determine whether 
the veteran has a psychiatric disorder that is due to 
service.

8.  Tinnitus was manifested by ringing in the ears prior to 
June 10, 1999.


CONCLUSIONS OF LAW

1.  A right knee disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303.

3.   An ulcer disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. 
§ 3.303.

4.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303.

5.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303.

6.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303.

7.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. § 3.303.

8.  The criteria for a 10 percent evaluation for tinnitus 
prior to June 10, 1999, have been met.  38 U.S.C.A. §§  1151, 
5103A, 5107 (West 1991 & Supp 2001); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (prior to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that May 1984 and December 1984 
reports of medical examinations reveal that clinical 
evaluations of the head, abdomen and viscera, upper 
extremities, lower extremities, and spine and other 
musculoskeletal system were normal.  A psychiatric evaluation 
was normal as well.  In reports of medical history completed 
by the veteran at those times, he denied a history of 
indigestion, bone, joint, or other deformity, painful or 
"trick" shoulder, recurrent back pain, "trick" or locked 
knee, depression or excessive worry, and nervous trouble of 
any sort.

In January 1985, the veteran complained of headaches behind 
his left eye.  He reported a history of sinus trouble.  The 
examiner entered a diagnosis of upper respiratory infection.  
In April 1985, the veteran complained of a severe headache.  
He stated that Tylenol gave only temporary relief.  The 
examiner entered an assessment of questionable tension 
headaches.  

In June 1985, the veteran complained of right knee pain for 
the past four months.  He stated that his knee had given out 
on him a couple of times but never locked on him.  He stated 
he had occasional pain when bending his knee.  The veteran 
denied any trauma.  The assessment was chondromalacia 
patella.  In May 1986, the veteran reported right knee pain.  
The examiner noted the veteran's diagnosis of chondromalacia 
patella and entered a diagnosis of inflammatory process of 
the right knee.

An October 1986 report of medical examination reveals that 
clinical evaluations of the head, abdomen and viscera, upper 
extremities, lower extremities, and spine and other 
musculoskeletal system were normal.  A psychiatric evaluation 
was normal as well.  In a report of medical history completed 
by the veteran at that time, he denied a history of 
indigestion, bone, joint, or other deformity, painful or 
"trick" shoulder, recurrent back pain, "trick" or locked 
knee, depression or excessive worry, and nervous trouble of 
any sort.

In May 1989, the veteran complained of occasional right knee 
pain, which he stated did not limit activity.  The examiner 
noted that there was no swelling.  No diagnosis was entered.  
In August 1989, the veteran complained of right knee pain.  
In one treatment report, the examiner entered a diagnosis of 
patellar femoral syndrome.  In another treatment report, the 
examiner entered a diagnosis of right knee pain-possible 
meniscal tear.  X-rays taken at that time of the right knee 
were normal.  

In April 1990, the veteran reported a three-month history of 
low back pain.  He stated he first noted it after doing sit-
ups during physical training.  The veteran also complained of 
pain radiating down to the buttocks.  The examiner entered a 
diagnosis of chronic lower back pain with possible sciatica.  
In a separate April 1990 treatment report, the examiner 
stated that the veteran had lumbosacral musculoskeletal pain 
but without radiculopathy.  

In May 1991, the veteran reported right knee pain.  The 
examiner noted that the veteran had been complaining of right 
knee pain for five years.  The assessment was chronic right 
knee pain and to rule out meniscal tear.  In October 1991, 
the veteran complained of back pain for the past week.  The 
impression was dull back pain with unknown etiology.

A February 1992 report of medical examination reveals that 
clinical evaluations of the head, abdomen and viscera, upper 
extremities, lower extremities, and spine and other 
musculoskeletal system were normal.  A psychiatric evaluation 
was normal as well.  In a report of medical history completed 
by the veteran at that time, he denied a history of 
indigestion, bone, joint, or other deformity, painful or 
"trick" shoulder, recurrent back pain, "trick" or locked 
knee, depression or excessive worry, and nervous trouble of 
any sort.

In September 1992, the veteran reported right shoulder pain, 
which he stated radiated down to his right side.  The 
assessment was subacute muscle strain.

In April 1993, the veteran complained of stomach pain.  The 
assessment was to rule out peptic ulcer disease.  He was seen 
the following month for follow-up.  The assessment was 
probable peptic ulcer disease.  A June 1993 upper 
gastrointestinal series was negative.

A June 1994 report of medical examination reveals that 
clinical evaluations of the head, abdomen and viscera, upper 
extremities, lower extremities, and spine and other 
musculoskeletal system were normal.  A psychiatric evaluation 
was normal as well.  In a report of medical history completed 
by the veteran at that time, he denied a history of 
indigestion, bone, joint, or other deformity, painful or 
"trick" shoulder, recurrent back pain, "trick" or locked 
knee, depression or excessive worry, and nervous trouble of 
any sort.

In May 1995, the veteran complained of chest pain, sore 
throat, and headaches.  The assessment was upper respiratory 
infection.  In September 1995, the veteran was diagnosed with 
chronic cervical strain.  He reported that he woke up with a 
kink in his neck.  

In January 1996, the veteran slipped and fell and hit his 
head.  X-rays taken of the cervical spine were negative.  In 
May 1996, the veteran was seen for psychiatric evaluation.  
The examiner noted that this was the veteran's first 
psychiatric evaluation and that the veteran had been referred 
for evaluation of depression and questionable 
suicidal/homicidal ideation.  The veteran stated that his 
difficulties began 11 years prior after he had gotten 
married.  He admitted to having difficulty controlling his 
alcohol intake.  The veteran described his life growing up as 
"highly chaotic and abusive."  He stated his father 
physically and emotionally abused him.  The examiner stated 
that the veteran's speech was logical and coherent.  He 
stated the veteran displayed a dysphoric mood with a 
congruent affect.  

Following this intake, the veteran began undergoing 
counseling.  A diagnosis of adjustment disorder was entered, 
as was to rule out a personality disorder with histrionic and 
passive aggressive traits.  The veteran was also diagnosed 
with alcohol abuse.  In March 1997, it was determined that 
the veteran met the criteria for alcohol dependence, and 
separation was recommended.  

April 1997 and May 1997 reports of medical examination reveal 
that clinical evaluations of the head, abdomen and viscera, 
upper extremities, lower extremities, and spine and other 
musculoskeletal system were normal.  A psychiatric evaluation 
was normal as well.  In reports of medical history completed 
by the veteran at those times, he denied a history of 
indigestion, bone, joint, or other deformity, painful or 
"trick" shoulder, recurrent back pain, "trick" or locked 
knee, and nervous trouble of any sort.  He reported a history 
of depression or excessive worry in April 1997 but denied a 
history of such in May 1997.

A July 1998 VA examination report shows that the veteran 
reported that he had tinnitus, but that it was not a 
significant problem.

In a June 1999 letter, a private physician stated that he had 
examined the veteran's service medical records and the 
veteran to see if any of his physical complaints were 
incurred in or aggravated by service.  He stated that of all 
the complaints the veteran had, he felt that the one best 
substantiated was the veteran's right knee pain complaints.  
The private physician reported the findings made in service 
as to the veteran's right knee.  He stated that x-rays taken 
of the right knee in service were negative, but noted that a 
cartilage tear would not show up on x-rays.  The private 
physician stated that upon his examination of the veteran in 
May 1999, that he had full range of motion with some crepitus 
and a questionably positive McMurray's test, which could 
indicate a meniscal tear.

The private physician stated that the veteran's other medical 
problems were harder to determine if they were military 
related.  He noted that the veteran reported low back pain 
and neck pain in service but that there was no documentation 
of persisting disabilities.  The private physician stated 
that the veteran's depression-type symptoms appeared to have 
started in childhood and were aggravated by his marital 
problems and alcohol, but stated that he was sure that the 
veteran's military service had added to the veteran's stress 
and aggravated the psychiatric symptoms.  He stated that it 
was hard to substantiate from the records that the veteran's 
stomach problems were caused by service or that there was any 
disabling component to this.  He noted the 1993 complaints of 
acid-peptic disease but that there was no further mention of 
such after that time.  Finally, the private physician stated 
that as to the veteran's complaints of sinusitis, shoulder 
problems, and a cervical spine condition that there was 
either not enough information in his medical records or not 
enough information to claim a disability.  He added that his 
May 1999 examination of the veteran could not substantiate 
these claims.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the September 1998 rating decision on 
appeal, the August 2000 statement of the case, and the 
October 2001 supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for the various disabilities that he seeks 
and the evidence necessary for a compensable evaluation for 
tinnitus prior to June 1999.  Additionally, the RO recognized 
that in the September 1998 rating decision and the August 
2000 statement of the case, it had denied the veteran's 
claims for service connection as not well grounded and 
adjudicated the claims on the merits in the October 2001 
supplemental statement of the case.  In the August 2000 
statement of the case and the October 2001 supplemental 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claims for service 
connection and an increased evaluation for his service-
connected disability.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Also, in a July 2001 letter, the RO informed the veteran of 
what the evidence must show to establish service connection 
for a disability for VA purposes.  Specifically, it informed 
him that he needed to bring forth evidence of an injury in 
service or a disease that began in service or was made worse 
during service.  The RO also told him that service connection 
could be granted if he brought forth competent evidence of a 
current physical or mental disability and competent evidence 
of a nexus between the current disability and a disease or 
injury in service.  It also informed the veteran that he 
could submit additional evidence and that it would assist the 
veteran in obtaining additional evidence.  

The veteran has not stated that he is receiving treatment for 
the disabilities for which he seeks service connection or for 
tinnitus.  The veteran submitted a statement from a private 
physician, which is associated with the claims file.  In 
compliance with the duty to assist, the RO had the veteran 
undergo a VA examination for his claim for tinnitus.  The 
record reflects that the RO also scheduled a psychiatric 
evaluation and a joint examination in September 2000 on two, 
separate occasions, on which the veteran failed to appear.  
The record reflects that once the veteran failed to appear 
for the two examinations (which were scheduled on the same 
date), it rescheduled the examinations for a later date, at 
which the veteran again failed to report.  In the October 
2001 supplemental statement of the case, the RO informed the 
veteran of his failure to report to these two examinations.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  Here, the 
veteran has failed to appear at two examinations on two, 
separate occasions, and neither he, nor his representative, 
have brought forth evidence of good cause for failing to 
appear at the examinations.  Thus the Board must adjudicate 
the claim based upon the evidence of record.  The Board is 
aware that the RO did not provide the veteran with a copy of 
38 C.F.R. § 3.655(b); however, he is charged with knowledge 
of that VA regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1991) (holding that VA regulations are binding 
"on all who seek to come within their sphere, 'regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance.'" (quoting Fed. 
Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 
68 S. Ct. 1 (1947)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations, and it is aware that the veteran's 
representative has asserted that the case should be remanded 
for the RO to comply with the VCAA.  The Board does not agree 
that a remand is necessary.  As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.  The July 2001 letter sent to the veteran explained 
to him what evidence is needed to establish service 
connection for any disability for VA purposes.  Additionally, 
the RO scheduled the veteran to undergo VA examinations, at 
which the veteran failed to appear.  The purpose of these 
examinations was to make a determination as to the veteran's 
current disability or disabilities, if any.  The Board finds 
that the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Right knee disorder

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for a right knee disorder.  The service medical 
records show that the veteran had continuous (chronic) 
complaints of right knee pain, including chondromalacia, 
throughout his period of active duty.  It was noted that the 
veteran could have a possible meniscal tear.  In the June 
1999 letter from the private physician, he stated that the 
veteran's current right knee complaints were related to the 
ones in service.  While the private physician did not enter a 
definite diagnosis (as he stated that the veteran could have 
a meniscal tear), the Board finds that it is clear that the 
veteran has a chronic disability of the right knee, which 
began in service.  Accordingly, service connection for a 
right knee disorder is granted.

2.  Low back disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a low back disorder.  
The service medical records show that the veteran complained 
of low back pain in 1990 and 1991; however, the remainder of 
the service medical records shows no complaints of low back 
pain.  Examinations conducted in February 1992, June 1994, 
April 1997, and May 1997 show normal clinical evaluations of 
the spine.  Additionally, the veteran denied having recurrent 
back pain at those times.  This is evidence against the 
veteran's claim.  Further, in the June 1999 letter from the 
private physician, he noted that the veteran had complained 
of back pain in service but that subsequent records had not 
shown back problems.  The private physician did not enter a 
diagnosis related to the veteran's low back.

Thus, based upon the Board's review of the evidence, there is 
no competent evidence of a current low back disorder and 
service connection must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran has asserted that he has a current low 
back disorder, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

3.  Ulcer disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for an ulcer disorder.  The 
service medical records show that the veteran complained of 
stomach pain in 1993 and a diagnosis of probable peptic ulcer 
disease was entered.  However, an upper gastrointestinal 
series taken at that time was negative.  Following these 
complaints, there was no evidence in the service medical 
records of stomach pain.  In fact, there were no findings 
related to an ulcer in June 1994, April 1997, and May 1997 
reports of medical examinations.  The veteran denied a 
history of stomach problems at those times.  In the June 1999 
letter from the private physician, he stated that it was hard 
to substantiate from the records that the veteran's stomach 
problems were caused by service or that they were disabling.  
This is evidence against the veteran's claim for service 
connection for an ulcer disorder.  

Thus, based upon the Board's review of the evidence, there is 
no competent evidence of a current ulcer disorder and service 
connection must be denied.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

Although the veteran has asserted that he has a current ulcer 
disorder, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  For the reasons 
stated above, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for an ulcer disorder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.

4.  Right shoulder disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a right shoulder 
disorder.  The service medical records show that the veteran 
complained of right shoulder pain one time in September 1992.  
There is no other evidence of right shoulder problems 
following this complaint.  Examinations conducted in February 
1992, June 1994, April 1997, and May 1997 show normal 
clinical evaluations of the upper extremities.  Additionally, 
the veteran denied having painful or trick shoulder at those 
times.  Further, in the June 1999 letter from the private 
physician, he noted that as to the veteran's complaints of 
right shoulder pain, there was either not enough information 
in the service medical records or not enough information to 
claim a disability.

Thus, based upon the Board's review of the evidence, there is 
no competent evidence of a current right shoulder disorder 
and service connection must be denied.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.

Although the veteran has asserted that he has a current right 
shoulder disorder, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 2 Vet. App. at 494.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a right shoulder disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

5.  Cervical spine disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a cervical spine 
disorder.  The service medical records show that the veteran 
complained of neck pain in September 1995.  The examiner 
entered a diagnosis of chronic cervical strain; however, 
following this complaint, there is nothing in the service 
medical records to show a chronic disability.  Examinations 
conducted in April 1997, and May 1997 show normal clinical 
evaluations of the spine and neck.  Further, in the June 1999 
letter from the private physician, he noted that as to the 
veteran's complaints of a cervical spine disorder, there was 
either not enough information in the service medical records 
or not enough information to claim a disability.

Thus, based upon the Board's review of the evidence, there is 
no competent evidence of a current cervical spine disorder 
and service connection must be denied.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.

Although the veteran has asserted that he has a current 
cervical spine disorder, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a cervical spine disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

6.  Headaches

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by headaches.  While the veteran was in service, he 
complained of headaches and was either diagnosed with an 
upper respiratory infection or questionable tension 
headaches.  However, a chronic upper respiratory infection 
was not shown in the service medical records, and there is no 
evidence of a current upper respiratory infection.  In fact, 
in the June 1999 letter, the private physician stated that as 
to the veteran's complaints of sinusitis, there was either 
not enough information in the service medical records or not 
enough information to claim a disability.

Thus, based upon the Board's review of the evidence, there is 
no competent evidence of a current disability manifested by 
headaches and service connection must be denied.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

As to the finding in service of questionable tension 
headaches, tension headaches are symptoms as opposed to a 
disease or injury.  Service connection is warranted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . .  38 U.S.C.A. §§ 1110, 1131.  The diagnosis of 
tension headaches does not establish that there is a 
disability resulting from an injury or a disease.  See id.  
In the absence of proof of a present disease or injury, there 
can be no valid claim. 

Although the veteran has asserted that he has a current 
disability manifested by headaches, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.  For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a disability manifested by headaches, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

7.  Psychiatric disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder.  
The Board notes that the veteran was seen in service with 
psychiatric complaints.  He was diagnosed with an adjustment 
disorder, a possible personality disorder, and alcohol 
dependence.  While an adjustment disorder is service 
connectable, a personality disorder and alcohol dependence 
are not.  In the June 1999 letter, the private physician 
essentially stated that the veteran had a pre-existing 
psychiatric disorder and that he thought that the veteran's 
service may have aggravated the disorder.  The RO, in 
attempting to determine whether service connection was 
warranted, scheduled the veteran to undergo a VA psychiatric 
evaluation.  The veteran failed to appear for the first 
evaluation, and a second evaluation was scheduled.  The 
veteran failed to appear at that evaluation as well.  As 
stated above, when a veteran fails to report to a VA 
examination without good cause (the veteran has never 
explained why he failed to appear, and thus good cause has 
not been shown), VA adjudicates the claim based on the 
evidence of record. 

Here, the Board finds that there is not enough evidence in 
the record to make a meaningful determination as to whether 
or not service connection is warranted.  There is evidence in 
the record that shows that the veteran could have a 
psychiatric disorder, but it also shows that the veteran 
could have a personality disorder or alcohol dependence, two 
disorders which are not service connectable.  The veteran's 
private physician has asserted that the veteran had a 
preexisting psychiatric disorder, which was aggravated in 
service.  

According to applicable Court precedent, the duty to assist 
the veteran is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  For example, when an accurate 
and comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993); 
see also Wood, 1 Vet. App. 190.  Without a current and 
thorough psychiatric evaluation, VA cannot obtain a reliable 
and accurate diagnosis as to what diagnosis, if any, is the 
appropriate one.  The private physician did not enter a 
diagnosis; rather, he stated that the veteran had 
"depression-type symptoms."  Because the veteran failed to 
appear for two examinations, the Board finds that scheduling 
another psychiatric evaluation would serve no useful purpose.  
Additionally, neither the veteran nor his representative have 
asserted that he is willing to appear for a psychiatric 
evaluation.  The Court has clearly established that the duty 
to assist is not a blind alley.

Although the veteran has asserted that he has a current 
psychiatric disability, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.  

For the reasons stated above, service connection for a 
psychiatric disorder is denied because of the lack of 
competent evidence of the veteran's current psychiatric 
disorder, if any.  There is no doubt to be resolved.  
Gilbert, 1 Vet. App. 49.

B.  Increased rating

In the September 1998 rating decision on appeal, the RO 
granted service connection for tinnitus and assigned a 
noncompensable evaluation, effective May 31, 1997.  In August 
2000, the RO granted a 10 percent evaluation for tinnitus, 
effective June 10, 1999.  The veteran has stated that he 
believes he warrants a compensable evaluation prior to June 
10, 1999.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
tinnitus; however, only as to the time period where he was 
evaluated as noncompensable.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
otherwise indicated.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to June 
10, 1999).  Under the criteria effective June 10, 1999, a 10 
percent evaluation may be assigned for recurrent tinnitus.  
38 C.F.R. 4.87, Diagnostic Code 6260 (effective June 10, 
1999). 

The Board notes that the RO granted the veteran a 10 percent 
evaluation for tinnitus based upon the new criteria.  It 
specifically denied that a compensable evaluation was 
warranted prior to June 10, 1999, because the veteran's 
tinnitus was not the result of a head injury, concussion, or 
acoustic trauma.  The Board has carefully reviewed the 
evidence of record and finds that the evidence supports the 
grant of a 10 percent evaluation for tinnitus prior to June 
10, 1999.  The reasons follow.

The service medical records show that the veteran sustained a 
head injury while in service.  In one of the treatment 
reports related to the head injury, there was a finding that 
the veteran had sustained a concussion (although a second 
treatment report indicated that there was no concussion-
regardless, a head injury is shown).  While no medical 
professional has stated that the veteran's tinnitus is the 
result of a head injury or a concussion, there is evidence in 
the service medical records that show a head injury and 
possible concussion.  The Board finds that it must resolve 
all reasonable doubt in favor of the veteran and grant the 
10 percent evaluation prior to June 10, 1999.  Regardless, if 
the Board were to evaluate the veteran's service-connected 
tinnitus by analogy to Diagnostic Code 6260, a 10 percent 
evaluation would be warranted.  Accordingly, a 10 percent 
evaluation for tinnitus for the period between May 31, 1997, 
and June 10, 1999, is granted.

The Board notes both that as 10 percent is the highest 
allowable evaluation under Diagnostic Code 6260 and the 
veteran has claimed that tinnitus warrants a 10 percent 
evaluation prior to June 10, 1999, the decision herein 
constitutes a complete grant of the benefits sought on 
appeal.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for a right knee disorder 
is granted.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for ulcers is denied.

	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to a 10 percent evaluation for tinnitus prior to 
June 10, 1999, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

